UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

MICHELLE MAZYCK,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:18-CV-00627 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________



                                   INTRODUCTION

       Represented by counsel, plaintiff Michelle Mazyck (“Plaintiff”) brings this action

pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying her application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. (Dkt. 11; Dkt. 14). For the reasons discussed below, the

Commissioner’s motion (Dkt. 14) is granted and Plaintiff’s motion (Dkt. 11) is denied.




                                           -1-
                                     BACKGROUND

       Plaintiff protectively filed her application for DIB on September 26, 2014. (Dkt. 6

at 19, 64). 1 In her application, Plaintiff alleged disability beginning June 27, 2013, due to

fibromyalgia, manic depression, anxiety, and migraines. (Id. at 19, 65). Plaintiff’s

application was initially denied on January 8, 2015. (Id. at 19, 64-75). At Plaintiff’s

request, a video hearing was held before administrative law judge (“ALJ”) Benjamin

Chaykin on February 9, 2017. (Id. at 19, 34-63). Plaintiff appeared with her attorney in

Buffalo, New York, and the ALJ presided over the hearing from Alexandria, Virginia.

(Id.). On April 7, 2017, the ALJ issued an unfavorable decision. (Id. at 16-33). Plaintiff

requested Appeals Council review; her request was denied on March 26, 2018, making the

ALJ’s determination the Commissioner’s final decision.          (Id. at 5-10).   This action

followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is


1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through December 31, 2018. (Dkt.

6 at 21). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity since June 27, 2013, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

fibromyalgia and degenerative disc disease of the lumbar spine. (Id.). The ALJ also found

that Plaintiff suffered from the non-severe mental impairments of anxiety disorder,

affective disorder, and attention deficit disorder, as well as the non-severe impairments of

migraines, kidney stones, status post cholecystectomy, and left ulnar nerve lesion. (Id. at

21-24).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 24). The ALJ particularly considered the criteria of Listing 1.04 in reaching this

determination. (Id.).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 404.1567(b), with the following additional

limitations:

       [S]he can never climb ladders, ropes, or scaffolds; she can occasionally climb
       ramps and stairs; she can occasionally balance, stoop, kneel, crouch, and
       crawl; she can perform frequent reaching, handling, fingering, and operation
                                            -5-
       of foot controls, bilaterally; and she can have no exposure to dangerous
       hazards, such as unprotected heights or dangerous machinery.

(Id.). At step four, the ALJ found that Plaintiff was capable of performing her past relevant

work as a bill collector. (Id. at 26).

       The ALJ also made an alternative finding at step five. (Id. at 27). The ALJ relied

on the testimony of a vocational expert (“VE”) to conclude that, considering Plaintiff’s

age, education, work experience, and RFC, there were jobs that exist in significant numbers

in the national economy that Plaintiff could perform, including the representative

occupations of mail room clerk, office helper, and small products assembler. (Id. at 27-28).

Accordingly, the ALJ found that Plaintiff was not disabled as defined in the Act. (Id. at

28).

II.    The Commissioner’s Determination Is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that (1) the ALJ failed to find that Plaintiff’s anxiety disorder and

affective disorder were severe impairments, 2 and (2) the ALJ failed to properly evaluate

the objective findings regarding Plaintiff’s physical limitations. (Dkt. 11-1 at 17-22). The




2
       Plaintiff also argues the ALJ failed to properly evaluate the objective findings
regarding Plaintiff’s mental impairments, but because these arguments significantly
overlap with Plaintiff’s step two arguments, the Court addresses them together.
                                           -6-
Court has considered each of these arguments and, for the reasons discussed below, finds

them to be without merit.

       A.     Step Two Determination

       At step two of the disability analysis, the ALJ determines whether the claimant has

an impairment, or combination of impairments, that is “severe” within the meaning of the

Act, in that it imposes significant restrictions on the claimant’s ability to perform basic

work activities. Id. § 404.1520(c). The Commissioner’s Regulations define “basic work

activities” as “the abilities and aptitudes necessary to do most jobs,” including “walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling”; “[c]apacities

for seeing, hearing, and speaking”; “[u]nderstanding, carrying out, and remembering

simple instructions”; “[u]se of judgment”; “[r]esponding appropriately to supervision, co-

workers and usual work situations”; and “[d]ealing with changes in a routine work setting.”

20 C.F.R. § 404.1522(b).

       “The claimant bears the burden of presenting evidence establishing severity.”

Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012), adopted, 32 F. Supp. 3d 253

(N.D.N.Y. 2012). Step two’s “severity” requirement is de minimis and is meant only to

screen out the weakest of claims. Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995).

However, despite this lenient standard, the “‘mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment’ is not,

by itself, sufficient to render a condition ‘severe.’” Taylor, 32 F. Supp. 3d at 265 (quoting

Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)). Rather, “to be considered

severe, an impairment or combination of impairments must cause ‘more than minimal
                                            -7-
limitations in [a claimant’s] ability to perform work-related functions.’” Windom v.

Berryhill, No. 6:17-cv-06720-MAT, 2018 WL 4960491, at *3 (W.D.N.Y. Oct. 14, 2018)

(alteration in original) (quoting Donahue v. Colvin, No. 6:17-CV-06838(MAT), 2018 WL

2354986, at *5 (W.D.N.Y. May 24, 2018)).

       “[T]he Commissioner has promulgated additional regulations governing

evaluations of the severity of mental impairments.        20 C.F.R. § 404.1520a. These

regulations require application of a ‘special technique’ at the second and third steps of the

five-step framework[.]” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)); see 20 C.F.R.

§ 404.920a. First, the ALJ determines “whether the claimant has a ‘medically determinable

mental impairment.’” Id. at 265-66 (quoting 20 C.F.R. § 404.1520a(b)(1)). If the ALJ

finds the claimant has a medically determinable mental impairment, he next “must rate the

degree of functional limitation resulting from the impairment(s) in accordance with

paragraph (c),” id., which specifies the following four broad functional areas: (1)

understanding, remembering, or applying information; (2) interaction with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself. 20

C.F.R. § 404.1520a(c)(3). If the degree of limitation is rated as “none” or “mild,” the ALJ

will generally conclude that the claimant’s impairments are not severe, “unless the

evidence otherwise indicates that there is more than a minimal limitation in your ability to

do basic work activities.” 20 C.F.R. § 1520a(d)(1).

       In the instant matter, the ALJ applied the special technique and considered “the four

broad areas of mental functioning set out in the disability regulations for evaluating mental

disorders” with regards to Plaintiff’s medically determinable impairments of anxiety
                                            -8-
disorder and affective disorder. (Dkt. 6 at 22). The ALJ found Plaintiff had a mild

limitation in the functional area of understanding, remembering, or applying information

because she reported trouble remembering things, but denied requiring reminders to take

medications or to take care of personal needs, and reported being able to follow

instructions. (Id.; see id. at 180, 185-86). Further, the ALJ found Plaintiff had no limitation

in interacting with others because although she reported decreased social interaction, she

could go to the grocery store, kept in touch with friends and family, and visited with family

sometimes. (Id. at 22; see id. at 182-83, 189). The ALJ also found that Plaintiff had a mild

limitation in concentrating, persisting, or maintaining pace because she reported having

difficulty paying attention sometimes, but was able to read to her daughter, drive, cook, do

chores subject to physical limitations, pay bills, use a bank account, make grocery lists,

play games on her cellphone, and said should could finish what she starts unless limited by

pain or fatigue. (Id. at 22; see id. at 179-80, 182, 185). Additionally, the ALJ found that

Plaintiff had no limitation in adapting or managing herself because although she reported

some problems with personal care, she attributed the problems primarily to physical

limitations, and her examinations noted that Plaintiff was well-groomed. (Id. at 22; see id.

at 179-82, 301-02). Because the ALJ found that Plaintiff’s mental impairments caused no

more than a mild limitation in any of these areas, he determined that the impairments were

non-severe. (Id. at 22).

       In making these determinations, the ALJ gave great weight to the opinion of state

agency psychiatric consultant G. Kleinerman, M.D. because “it was based on a thorough

review of the evidence and is generally consistent with the record as a whole,” and because
                                             -9-
“Dr. Kleinerman is a highly qualified mental health specialist who is also an expert in

Social Security disability analysis.” (Id. at 23). The ALJ gave moderate weight to the

opinion of consultative examiner Susan Santarpia, Ph.D. because it was “somewhat

consistent with the other medical evidence.” (Id.). The ALJ also gave little weight to the

opinions of Nurse Practitioner (“NP”) Stephania Fynn-Aikins and Licensed Mental Health

Counselor (“LMHC”) Courtney Carey because they were “not supported by the objective

medical evidence or the longitudinal treatment history,” citing to examples from the record.

(Id. at 23-24). Further, the ALJ gave little weight to Plaintiff’s Global Assessment of

Functioning score. (Id. at 24).

       The record before the Court demonstrates that the ALJ’s step two decision was

supported by substantial evidence. The ALJ thoroughly discussed the medical opinions

relevant to Plaintiff’s mental impairments, assigned weight to each of them, and explained

the weight he gave using various factors listed in the regulations.         See 20 C.F.R.

§ 404.927(d)(2); Monell v. Astrue, No. 8:08-CV-0821, 2009 WL 4730226, at *3 (N.D.N.Y.

Dec. 3, 2009) (finding substantial evidence supported step two determination where the

ALJ assigned weight to the relevant medical opinions and explained the weight he gave to

each opinion by referencing various factors listed in the regulations). Moreover, as

discussed above, the ALJ applied the “special technique” for assessing mental impairments

as required by the regulations. See Monell, 2009 WL 4730226, at *3 (finding substantial

evidence supported ALJ’s step two determination were ALJ “applied the ‘special

technique’”).


                                           - 10 -
       Plaintiff argues that more weight should have been given to the opinions of NP

Fynn-Aikins and LMHC Carey due to their treating relationship with Plaintiff. While “an

opinion from a treating physician is given more weight,” nurse practitioners “are defined

as ‘other sources’ whose opinions may be considered with respect to the severity of the

[plaintiff]’s impairment and ability to work, but need not be assigned controlling weight.”

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008). Additionally, “the ALJ was under

no obligation to weigh the [mental health] counselor’s assessment of Plaintiff in his

decision.” Esteves v. Barnhart, 492 F. Supp. 2d 275, 281-82 (W.D.N.Y. 2007); see Bliss

v. Comm’r of Soc. Sec., 406 F. App’x 541 (2d Cir. 2011) (“[T]he assessment by the social

worker is ineligible to receive controlling weight because social workers do not qualify as

‘acceptable medical source[s].’” (alteration in original) (citing 20 C.F.R. §§ 404.1513(a),

404.1527(a)(2))). While the ALJ was required to assess these opinions, he was not required

to give them any special weight.

       Plaintiff further argues the ALJ’s finding that the opinions of NP Fynn-Aikins and

LMHC Carey were not supported by the objective medical evidence or the longitudinal

treatment history is erroneous. (Dkt. 11-1 at 19-20). Plaintiff points to an October 4, 2016,

appointment with NP Fynn-Aikins where Plaintiff reported feelings of irritability and

frustration with an anxious mood (Dkt. 6 at 561), as well as various portions of the record

where Plaintiff was noted to have cried at doctor’s appointments (see, e.g., id. at 313, 390,

420). However, viewing the record as a whole, there is substantial evidence supporting the

ALJ’s contention that the medical opinions were inconsistent with the medical evidence of

record. Treatment notes from a month after the medical source statement made by NP
                                           - 11 -
Fynn-Aikins state that Plaintiff’s symptoms were effectively managed with medication and

therapy, her mood was euthymic, she was well groomed, her speech was normal, and her

thought processes were logical and goal directed. (Id. at 416). Subsequent treatment notes

from NP Fynn-Aikins also describe Plaintiff as oriented and well groomed, and as having

normal speech and logical, goal directed thought processes. (Id. at 438-39, 447-48, 474-75,

561-62). Additionally, LMHC Carey’s treatment notes reflect improvement in Plaintiff’s

depression and anxiety. (See id. at 483, 551-52, 556-58). “[I]t is the sole responsibility of

the ALJ to weigh all medical evidence and resolve any material conflicts in the record

where the record provides sufficient evidence for such a resolution,” Micheli v. Astrue, 501

F. App’x 26, 29 (2d Cir. 2012), and here the ALJ properly determined he could render a

decision based on the other medical opinion evidence of record.

       Plaintiff also argues that the opinion of Dr. Kleinerman was “merely a simple

concurrence” with the opinion of Single-Decision Maker (“SDM”) Kathleen Mickney, and

is therefore not entitled to any evidentiary weight. (Dkt. 15 at 3); see Elliott v. Comm’r of

Soc. Sec., No. 16-CV-672-FPG, 2018 WL 4539579, at *6 (W.D.N.Y. Sept. 21, 2018) (“The

SSA has instructed ALJs not to afford SDM opinions any evidentiary weight at the

administrative hearing level, which has led numerous courts to conclude that assigning any

evidentiary weight to a SDM’s opinion is an error.” (quotation omitted)). However, review

of Dr. Kleinerman’s opinion demonstrates that it was assessed based on a fulsome review

of Plaintiff’s medical record, including her visits with Nurse Practitioner Fynn-Aikins and

LMHC Carey. (See Dkt. 6 at 70 (discussing notes from September 14, 2014 appointment


                                           - 12 -
with Nurse Practitioner Fynn-Aikins and October 14, 2014 appointment with LMHC

Carey)).

       Plaintiff further argues that there were approximately 26 months between Dr.

Kleinerman’s opinion and the date of the hearing, and therefore his opinion should be given

less weight. The Court notes there was a period of approximately 28 months between the

opinion of NP Fynn-Aikins, which Plaintiff contends should receive controlling weight,

and the hearing. (Id. at 36, 300). In any event, the time between Dr. Kleinerman’s opinion

and the hearing is not dispositive here. “[M]edical source opinions that are conclusory,

stale, and based on an incomplete medical record may not be substantial evidence to

support an ALJ finding.” Camille v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015).

“A medical opinion may be stale if it does not account for the claimant’s deteriorating

condition.”   Carney v. Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6

(W.D.N.Y. May 12, 2017). However, a medical opinion is not necessarily stale simply

based on its age. A more dated opinion may constitute substantial evidence if it is

consistent with the record as a whole notwithstanding its age. See Andrews v. Berryhill,

No. 17-CV-6368 (MAT), 2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018) (ALJ did not

err in relying on dated opinions where there was no indication the plaintiff’s “condition

had significantly deteriorated after the issuance of . . . [the] opinions such that they were

rendered stale or incomplete”). Here, the medical evidence of record subsequent to Dr.

Kleinerman’s opinion consistently describes Plaintiff as well groomed, cooperative, and

attentive, and as having logical and goal directed thought processes as well as fair to good

concentration. (See Dkt. 6 at 415, 433-34, 438-39, 447-48, 475, 564-65, 569-70). In other
                                           - 13 -
words, the medical evidence of record does not support a finding that Plaintiff’s mental

condition deteriorated after Dr. Kleinerman’s opinion, and the Court finds his opinion is

not stale.

       For all these reasons, the Court finds no error in the ALJ’s conclusion at step two

that Plaintiff’s mental health impairments were non-severe. However, even if the ALJ’s

step two determination was erroneous, given the thorough discussion of Plaintiff’s history

of mental impairments in the written determination, any error would be harmless. As

explained in Guerra v. Commissioner of Social Security, No. 1:16-CV-00991 (MAT), 2018

WL 3751292 (W.D.N.Y. Aug. 7, 2018), aff’d sub nom. Guerra v. Saul, 778 F. App’x 75

(2d Cir. 2019):

       At step two, the ALJ is required to consider whether a claimant’s medically
       determinable impairments are severe. Notably, “[i]t is the claimant’s burden
       to show at step two that she has a severe impairment.” Rye v. Colvin, No.
       2:14-CV-170, 2016 WL 632242, at *3 (D. Vt. Feb. 17, 2016) (internal
       quotation omitted). A step two error is not reversible and does not necessitate
       remand where the record is devoid of evidence that the allegedly omitted
       impairments were severe. . . .

       Moreover, “[c]ourts have developed a specialized variant of harmless-error
       analysis with respect to Step 2 severity errors in social security
       proceedings. . . . [W]hen an administrative law judge identifies some severe
       impairments at Step 2, and then proceeds through [the] sequential evaluation
       on the basis of [the] combined effects of all impairments, including those
       erroneously found to be non severe, an error in failing to identify all severe
       impairments at Step 2 is harmless.” Snyder v. Colvin, No. 5:13-CV-585
       GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014); see also
       Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (step two error
       was harmless where all of the claimant’s conditions “were considered during
       the subsequent steps”). “Specifically, when functional effects of impairments
       erroneously determined to be non-severe at Step 2 are, nonetheless, fully
       considered and factored into subsequent residual functional capacity
       assessments, a reviewing court can confidently conclude that the same result

                                           - 14 -
       would have been reached absent the error.” Snyder, 2014 WL 3107962 at
       *5.

Id. at *3; see also Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (where

ALJ excluded the plaintiff’s anxiety disorder and panic disorder from his review, finding

harmless error because the ALJ identified other severe impairments and proceeded with

the subsequent steps, in which the ALJ specifically considered the plaintiff’s anxiety and

panic attacks); Panfil v. Comm’r of Soc. Sec., No. 16-CV-947-MJR, 2018 WL 4610531, at

*4 (W.D.N.Y. Sept. 26, 2018) (“To the extent the ALJ erred in not including occipital

neuralgia, myofascial pain, cervicalgia, and personality disorder in his list of severe

impairments, the error was harmless because the ALJ proceeded beyond step two and

considered these impairments at the remaining steps.”).

       As discussed above, the written determination contains a thorough and lengthy

discussion of Plaintiff’s mental impairments. Additionally, the ALJ specifically noted that

he would “consider all of [Plaintiff]’s impairments, including impairments that are not

severe when assessing the claims at other steps of the sequential evaluation process,

including when assessing [Plaintiff]’s residual functional capacity.” (Dkt. 6 at 21). The

ALJ further made an alternative step five finding that explicitly took any potential mental

limitations into account. (Id. at 28 (“[T]he vocational expert provided these representative

occupations in response to a more restrictive residual functional capacity, which further

limited the hypothetical individual to simple tasks, simple instructions, and simple work-

related decisions in a static work environment, with few changes in the work setting, in

addition to the limitations described in [Plaintiff]’s residual functional capacity. Therefore,

                                            - 15 -
even if [Plaintiff]’s mental impairments were found to limit her to simple static work, there

would be a significant number of jobs that could be performed in the national economy.”)).

Accordingly, even if the ALJ failed to properly consider certain mental health impairments

at step two or in formulating his RFC finding, any such error was harmless.

       B.     Physical Limitations in the RFC

       Plaintiff also contends the ALJ failed to properly evaluate the evidence of record

regarding Plaintiff’s physical limitations when determining her RFC. (Dkt. 11-1 at 20-22).

The Court finds the ALJ’s evaluation of Plaintiff’s allegations regarding her physical

capabilities is supported by substantial evidence for the following reasons.

       The ALJ, who has the “opportunity to observe witnesses’ demeanor, candor,

fairness, intelligence and manner of testifying,” is “best-positioned to make accurate

credibility determinations.” Whiting v. Astrue, No. CIV.A. 1:12-274, 2013 WL 427171, at

*6 (N.D.N.Y. Jan. 15, 2013), adopted, 2013 WL 427166 (N.D.N.Y. Feb. 4, 2013). As

such, “credibility findings of an ALJ are entitled to great deference and therefore can be

reversed only if they are patently unreasonable.” Perez v. Barnhart, 440 F. Supp. 2d 229,

235 (W.D.N.Y. 2006) (quotation omitted).

       In assessing the credibility of a claimant’s subjective complaints, the

Commissioner’s regulations require ALJs to employ a two-step inquiry. Meadors v.

Astrue, 370 F. App’x 179, 183 (2d Cir. 2010). “First, the ALJ must determine whether

the claimant suffers from a ‘medically determinable impairment[ ] that could reasonably

be expected to produce’” her symptoms. Id. (quoting 20 C.F.R. § 404.1529(c)(1)).

“Second, the ALJ must evaluate the intensity and persistence of those symptoms
                                           - 16 -
considering all of the available evidence; and, to the extent that the claimant’s [subjective]

contentions are not substantiated by the objective medical evidence, the ALJ must engage

in a credibility inquiry.” Id.

       In this case, the ALJ applied the two-step inquiry. At the first step, he found that

Plaintiff’s “medically determinable impairments could have reasonably been expected to

cause the alleged symptoms” but that “the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record[.]” (Dkt. 6 at 25). In making this

determination, the ALJ specifically considered MRIs of Plaintiff’s spine taken in August

2013 as compared to an MRI taken in March 2012. (Id.). The ALJ noted that the August

2013 MRI of the lumbar spine “showed mild diffuse bulges at multiple levels, but no

indication of focal disc herniation or spinal stenosis”; the MRI of the thoracic spine

“showed small disc herniation at multiple levels, but findings were stable compared to an

MRI performed in March 2012”; and the MRI of the cervical spine “showed mild

degenerative changes with straightening of the normal cervical lordosis with subtle reversal

centered at C4-6, but no evidence of instability.” (Id. at 25, 208-10).

       The ALJ also considered the findings of physical examinations of Plaintiff. He

discussed the November 2014 examination of consultative examiner John Schwab, D.O.,

which noted Plaintiff had a normal gait, could walk on her heels and toes without difficulty,

could squat three-quarters of the way down, did not need help changing for the examination

or climbing on or off the examination table, and could rise from a chair without difficulty.

(Id. at 25-26, 257). Dr. Schwab also observed that Plaintiff had full range of motion in her
                                            - 17 -
cervical spine, lumbar spine, and all her extremities. (Id. at 26, 258). Dr. Schwab did note

Plaintiff had two trigger points each in her neck, knees, hips, and low back, but found

Plaintiff’s strength, sensation, and reflexes were normal, that her hand and finger dexterity

were intact, and that her grip strength was normal. (Id. at 26, 258). Additionally the ALJ

found that other physical examinations in the record noted Plaintiff had tenderness in the

spine, muscles, and joints (id. at 26; see, e.g., id. at 224, 324), but that her gait, motor

strength, sensation, and reflexes have typically been normal and her straight leg tests have

been negative (id. at 26; see, e.g., id. at 257, 388, 394, 396, 398, 400, 403-404, 406-08,

420, 443, 459, 466, 479, 494, 510, 512, 514-17, 521-25, 574).

       The ALJ found that Plaintiff’s alleged symptoms were not fully supported by her

longitudinal treatment history. (Id. at 26). The ALJ stated that Plaintiff’s treatment for her

pain has been “routine and conservative,” noting she has been prescribed pain medications

on a regular basis, only received one hip joint injection, and “did not see a rheumatologist

from 2013 to December 2016.” (Id.). Next, the ALJ found that Plaintiff’s activities of

daily living were not “limited to the extent that would be expected given the complaints of

disabling symptoms and limitations,” specifically pointing to Plaintiff’s ability “to cook,

clean, shop, drive, and care for a young child” as well as “perform personal care

independently.” (Id.). The ALJ also assessed the medical opinion evidence of record.

(Id.). He assigned little weight to the opinion of Dr. Schwab who opined that Plaintiff had

no restrictions because Plaintiff’s testimony at the hearing about her pain supported greater

limitations. (Id.). Additionally, the ALJ gave little weight to the opinions of Eugene Gosy,


                                            - 18 -
M.D. and NP Elizabeth Ayla because they did not provide specific functional limitations

and were of limited probative value. (Id.).

       Plaintiff argues that the ALJ misrepresented the results of the MRIs by stating that

the imaging reports “showed few significant findings.” (Dkt. 11-1 at 20-21). Plaintiff

contends that the MRI reports detailed 15 abnormal discs, making the ALJ’s statement a

misrepresentation.     (Id.).   However, contrary to Plaintiff’s arguments, the ALJ

acknowledged these results but also noted the overall impressions from the MRI reports,

which stated that Plaintiff’s conditions were “stable” and/or “mild.” (Dkt. 6 at 21, 209-10,

213). Accordingly, the evidence of record supports the ALJ’s characterization of the

results of the MRIs.

       Plaintiff also argues that the ALJ’s finding that Plaintiff’s allegations are not entirely

consistent with the physical examination findings is a misrepresentation. Plaintiff points

to the ALJ’s accordance of little weight to Dr. Schwab’s opinion of Plaintiff’s physical

limitations. However, an ALJ can rely on the underlying assessment from a consultative

opinion in making his determination even if that opinion has been discounted. See Pellam

v. Astrue, 508 F. App’x 87, 90 (2d Cir. 2013) (holding the ALJ did not have further

obligation to supplement record after discounting physician opinion but “tak[ing] into

account many of [the physician]’s findings”). Further, in assessing Plaintiff’s RFC, the

ALJ was free “to credit some of [P]laintiff’s statements while discrediting others.”

Dougherty-Noteboom v. Comm’r, No. 17-CV-00243-HBS, 2018 WL 3866671, at *10

(W.D.N.Y. Aug. 15, 2018); see also Beaman v. Comm’r of Soc. Sec., No. 1:18-CV-01344

EAW, 2020 WL 473618, at *5 (W.D.N.Y. Jan. 28, 2020) (finding no error where “the ALJ
                                             - 19 -
fashioned her RFC finding by referring to Dr. Schwab’s opinion and incorporating

additional restrictions based on Plaintiff’s own testimony”).

       Plaintiff further contends that the ALJ’s findings regarding Plaintiff’s other physical

examinations were a “gross understatement,” and notes that the examinations “constantly

describe tenderness of Plaintiff’s spine, muscles, and joints, and limited range of motion of

the lumbar spine.” (Dkt. 11-1 at 21-22). Contrary to Plaintiff’s characterization of the

ALJ’s opinion, the ALJ acknowledges that Plaintiff’s “[o]ther examinations have shown

tenderness in the spine, muscles, and joints,” but explained that those examinations also

showed that her gait, motor strength, sensation, and reflexes have typically been normal

and her straight leg tests have been negative. (Dkt. 6 at 26). Plaintiff does not argue that

the ALJ’s discussion of these physical capabilities was a mischaracterization; nor could

she—as discussed above, the ALJ’s description of the results of Plaintiff’s physical

examinations is supported by the evidence of record. (Id. at 26; see, e.g., id. at 257, 388,

394, 396, 398, 400, 403-404, 406-08, 420, 443, 459, 466, 479, 494, 510, 512, 514-17,

521-25, 574).

       Finally, Plaintiff argues that the ALJ’s finding that Plaintiff’s allegations were not

“fully supported by the longitudinal treatment history” because her treatment was

“primarily routine and conservative” is untrue. (Dkt. 11-1 at 22). The record before the

Court shows that the primary way Plaintiff treated her pain was through medication.

Plaintiff notes that at the rheumatology consultation she went to on January 23, 2015, the

rheumatologist recommended that she continue her medications. (Dkt. 11-1 at 23; Dkt. 6


                                            - 20 -
at 390-92). 3 Additionally, NP Fynn-Aikins noted that medicine seemed to effectively

control Plaintiff’s symptoms. (Dkt. 6 at 416). Further, Plaintiff was repeatedly advised to

exercise, stretch, and strengthen her core for pain complaints, but did not do so. (Id. at 315,

330, 391, 421, 444, 468, 575). Using medication and physical therapy to treat symptoms

is considered to be a “conservative” treatment, see Pahl v. Berryhill, No. 16-CV-538S,

2018 WL 4327813, at *5 (W.D.N.Y. Sept. 11, 2018) (“That Dr. Huang’s prescribed

treatments of medication, physical therapy, and increased walking—as opposed to surgery

or injections—were conservative supports the ALJ’s determination that plaintiff’s pain was

not as debilitating as she testified.”), and it was proper for the ALJ to consider Plaintiff’s

noncompliance and conservative treatment in evaluating her credibility, Lee v. Colvin, No.

13-CV-1151-JTC, 2015 WL 3505791, at *6 (W.D.N.Y. June 3, 2015) (“The ALJ was

permitted to consider plaintiff’s noncompliance with treatment as a factor weighing against

his credibility.”); see Jackson v. Barnhart, 2008 WL 1848624, at *11 (W.D.N.Y. Apr. 23,




3
       Plaintiff refers to this rheumatology consultation in an attempt to show that the ALJ
made a material misrepresentation—the ALJ stated in the decision that Plaintiff did not see
a rheumatologist from 2013 to December 2016. (Dkt. 6 at 26). However, to the extent the
ALJ’s statement was mistaken, the Court finds the error is not material. As discussed
above, the rheumatologist recommended that Plaintiff continue with her current course of
treatment, i.e., taking medication. Additionally, the Court does not find that one
rheumatology appointment over the course of three years nullifies the ALJ’s finding that
Plaintiff’s treatment was primarily routine and conservative. See Cillari v. Colvin, No.
13CV4154, 2015 WL 1433371, at *21 (S.D.N.Y. Mar. 30, 2015) (“Any error made by the
ALJ . . . was . . . immaterial and provides no basis for reversal or remand.”); Gonzalez v.
Colvin, No. 14-CV-6206, 2015 WL 1514972 at * 19 (S.D. N.Y. Apr. 1, 2015) (“Any
shortcoming in the ALJ’s explanation is harmless error that does not require remand.”).
                                            - 21 -
2008) (finding the plaintiff’s missed appointments with her counselors and failure to adhere

to medication regimen weighed against the plaintiff’s credibility).

       In sum, the ALJ did not make any material misrepresentations about the medical

evidence of record. Instead, he properly determined that Plaintiff’s allegations with regards

to her physical capabilities were not supported by the objective medical evidence.

Accordingly, the Court affirms the ALJ’s RFC determination regarding Plaintiff’s physical

abilities as supported by substantial evidence.

                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 14) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 11) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated: March 30, 2020
       Rochester, New York




                                           - 22 -
